Investor Contact: Kelley Hall (503) 532-3793 Media Contact: Kellie Leonard (503) 671-6171 NIKE, INC. REPORTS FISCAL 2 · Revenues up 18 percent to $6.1 billion, up 11 percent excluding currency changes · Diluted earnings per share up 19 percent to $1.36 · Worldwide futures orders up 16 percent, 13 percent growth excluding currency changes · Inventories up 41 percent BEAVERTON, Ore., Sept. 22, 2011 – NIKE, Inc. (NYSE:NKE) today reported financial results for its fiscal 2012 first quarter ended August 31, 2011. Diluted earnings per share and revenue represented new records as a strong demand for NIKE, Inc. brands, SG&A expense leverage, tax efficiencies and a lower average share count offset the impact of a lower gross margin. “We’re off to a strong start in fiscal year 2012. We have a powerful and diverse portfolio of brands and businesses, and we’re focused on leveraging them to drive growth and create value for our shareholders,” said Mark Parker, President and CEO, NIKE, Inc. “It pays to be prudent in times like these. It’s also essential that we remain on the offense, creating opportunities. We do that by connecting with consumers, designing innovative products and delivering amazing experiences. That’s how we continue to lead this company and the industry into the future.”* First Quarter Income Statement Review • Revenuesfor NIKE, Inc. increased 18 percent to $6.1 billion, up 11 percent on a currency-neutral basis. Excluding the impacts of changes in foreign currency, NIKE Brand revenues rose 12 percent with growth in every geography except Western Europe, which was flat due to the negative impact from changes in the timing of shipments and comparisons to last year’s strong World Cup related sales. By category, revenues were up on a currency neutral basis in all key categories except Football (Soccer), which had a challenging prior year comparison given the World Cup last year. Revenues for our Other Businesses increased 10percent including 2 percentage points of benefit from changes in currency exchange rates, as growth in Converse, Cole Haan and NIKE Golf offset lower revenues at Hurley and Umbro. • Gross margin declined 270 basis points to 44.3 percent mainly due to higher product costs and a higher mix of off-price revenues sold at a lower margin than the prior year. These factors more than offset the positive impact of growing sales in our Direct to Consumer operations, select pricing actions and the benefits of ongoing product cost reduction initiatives. • Selling and administrative expenses grew at a slower rate than revenue, up 9 percent to $1.8 billion. Demand creation expenses increased 2 percent to $692 million driven by marketing support for key product initiatives and investments in retail product presentation for wholesale accounts. Operating overhead expenses increased 14 percent to $1.1 billion due to additional investments made in our wholesale and Direct to Consumer businesses. • Other expense, net was $18 million, comprised largely of foreign exchange losses, primarily from currency hedges. For the quarter, we estimate the year-over-year change in foreign currency related losses included in other expense, net combined with the impact of changes in foreign currency exchange rates on the translation of foreign currency-denominated profits increased pretax income by approximately $32 million. • The effective tax rate was 24.3 percent compared to 26.0 percent for the same period last year, an improvement due primarily to a reduction in the effective tax rate on operations outside the United States. • Net income increased 15 percent to $645 million and diluted earnings per share increased 19 percent to $1.36 reflecting a 3 percent decline in the weighted average diluted common shares outstanding. August 31, 2011 Balance Sheet Review • Inventories for NIKE, Inc. were $3.1 billion, up 41 percent from August 31, 2010. Inventories were higher compared to a year ago due to higher average unit product cost, growth in total units and changes in currency exchange rates. NIKE Brand unit inventories were higher as a result of strong demand and elevated product deliveries as manufacturing partners have expanded production capacity to more closely align with demand. Also contributing to the growth in NIKE Brand units were strategic pre-builds for key seasonal items with longer production lead times and growth in our Direct to Consumer business. Relative to revenues and futures, current unit inventories are broadly consistent with the levels we reported prior to the 2009 – 2010 economic downturn. • Cash and short-term investments were $3.7 billion, lower than last year as higher working capital investments reduced free cash flow from operations, while share repurchases, dividend payments and long-term debt payments also increased year-on-year. Share Repurchases During the first quarter, we repurchased a total of 7.7 million shares for approximately $649 million as part of our four-year, $5 billion share repurchase program, approved by the Board of Directors in September 2008. As of the end of the first quarter, we have purchased a total of 38.0 million shares for approximately $3.0 billion under this program. Futures Orders As of the end of the quarter worldwide futures orders for NIKE Brand athletic footwear and apparel, scheduled for delivery from September 2011 through January 2012, totaled $8.5 billion, 16 percent higher than orders reported for the same period last year. Excluding currency changes, reported orders would have increased 13 percent.* Conference Call NIKE management will host a conference call beginning at approximately 2:00 p.m. PT on September 22, 2011, to review first quarter results. The conference call will be broadcast live over the Internet and can be accessed at www.nikebiz.com/investors. For those unable to listen to the live broadcast, an archived version will be available at the same location through 9:00 p.m. PT, September 29, 2011. About NIKE, Inc. NIKE, Inc. based near Beaverton, Oregon, is the world's leading designer, marketer and distributor of authentic athletic footwear, apparel, equipment and accessories for a wide variety of sports and fitness activities. Wholly-owned Nike subsidiaries include Cole Haan, which designs, markets and distributes luxury shoes, handbags, accessories and coats; Converse Inc., which designs, markets and distributes athletic footwear, apparel and accessories; Hurley International LLC, which designs, markets and distributes action sports and youth lifestyle footwear, apparel and accessories; and Umbro International Limited, which designs, distributes and licenses athletic and casual footwear, apparel and equipment, primarily for global football (soccer). For more information, NIKE’s earnings releases and other financial information are available on the Internet at www.nikebiz.com/investors. * The marked paragraphs contain forward-looking statements that involve risks and uncertainties that could cause actual results to differ materially. These risks and uncertainties are detailed from time to time in reports filed by Nike with the S.E.C., including Forms 8-K, 10-Q, and 10-K. Some forward-looking statements in this release concern changes in futures orders that are not necessarily indicative of changes in total revenues for subsequent periods due to the mix of futures and “at once” orders, exchange rate fluctuations, order cancellations and discounts, which may vary significantly from quarter to quarter, and because a significant portion of the business does not report futures orders. (Additional Tables Follow) NIKE, Inc. CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED AUGUST 31, 2011 (In millions, except per share data) QUARTER ENDED INCOME STATEMENT 08/31/2011 08/31/2010 % Chg Revenues $ $ 18 % Cost of sales 24 % Gross margin 11 % % % Demand creation expense 2 % Operating overhead expense 14 % Total selling and administrative expense 9 % % % Other expense, net 18 7 - Interest (income), net - (1 ) - Income before income taxes 13 % Income taxes 6 % % % Net income $ $ 15 % Diluted EPS $ $ 19 % Basic EPS $ $ 19 % Weighted Average Common Shares Outstanding: Diluted Basic Dividends declared $ $ NIKE, Inc. BALANCE SHEET 08/31/2011 08/31/2010 % Change (In millions) ASSETS Current assets: Cash and equivalents $ $ -20 % Short-term investments -22 % Accounts receivable, net 17 % Inventories 41 % Deferred income taxes 22 % Prepaid expenses and other current assets 9 % Total current assets 5 % Property, plant and equipment 11 % Less accumulated depreciation 12 % Property, plant and equipment, net 10 % Identifiable intangible assets, net 14 % Goodwill 6 % Deferred income taxes and other assets -3 % Total assets $ $ 5 % LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ $ -12 % Notes payable 50 % Accounts payable 29 % Accrued liabilities 16 % Income taxes payable 91 -13 % Total current liabilities 20 % Long-term debt -30 % Deferred income taxes and other liabilities 0 % Redeemable preferred stock - - - Shareholders' equity 2 % Total liabilities and shareholders' equity $ $ 5 % NIKE, Inc. QUARTER ENDED % Change % Change Excluding Currency Changes 2 DIVISIONAL REVENUES1 08/31/2011 08/31/2010 (In millions) North America Footwear $ $ 12
